DETAILED ACTION
Election/Restrictions
Newly submitted claims 18 and 25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: They require starting conveyance of a second printing medium with reference to a printing event rather than a discharge event (as previously claimed). Additional search burden may be found in G03G15/6529.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding Claims 18 and 25, the last clause requiring “after the printing unit prints an image on the first printing medium” does not appear to have support in the originally filed specification and drawings. The prior set of claims (1-17) are with reference to a discharge event, whereas these are with reference to a printing event. As per the Interview (see attached), Applicant referred to Fig. 13 and [0080]-[0083] and [0090], specifically “single conveyance”. Lines 1-3 of [0082] appear to support the previous claims directed to the discharge event. Lines 13-14 disclose “during the print operation” but not “after the printing unit prints” as claimed. 
Claims 19-24 and 26-29 are rejected by dependency.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows the control cases/conveyance modes as claimed (Claims 1-17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        March 18, 2021